Citation Nr: 1748253	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction, cataracts, and diabetic retinopathy.

2.  Entitlement to a compensable rating prior to July 23, 2014, and a rating in excess of 30 percent from that date, for service-connected coronary artery disease (CAD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to September 1973.  He received the Army Commendation Medal, Bronze Star Medal, and Air Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, denied a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, denied a compensable rating for CAD, and denied a TDIU.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.

In September 2015, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

In December 2015, the Board remanded the claims for increased ratings for diabetes mellitus and CAD and for a TDIU to the agency of original jurisdiction (AOJ) for further development.  After completing further development, the Appeals Management Center (AMC) granted an increased (30 percent) rating for CAD, from July 23, 2014, by way of a May 2017 rating decision.  The AOJ otherwise denied higher ratings for diabetes mellitus and CAD, as well as denied a TDIU (as reflected in a May 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

As higher ratings for CAD are available before and since July 23, 2014, and a veteran is presumed to seek the maximum available benefit for a disability, the CAD claim has now been characterized to encompass requests for higher ratings at each stage.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993). 

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action on the matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In its December 2015 remand, the Board instructed the AOJ to arrange for the Veteran to undergo VA examinations to obtain information as to the severity of his service-connected diabetes and CAD (to include a laboratory determination of metabolic equivalents (METs) by exercise testing, if possible).  Pursuant to the Board's remand, the AOJ made several attempts to arrange for the Veteran to undergo the requested examinations, but all such attempts were cancelled.  The in-person examinations were cancelled because the Veteran was residing at a long term rehabilitation facility due to a traumatic brain injury that he sustained in September 2016 while refereeing a football game and an in-person VA examination at the facility was not possible.  Therefore, in lieu of in-person examinations, a VA physician reviewed the Veteran's claims file in April 2017 and completed VA diabetes and cardiac Disability Benefits Questionnaires (DBQs) based solely upon the information in his claims file.  In particular, only an estimated METs level was calculated due to the Veteran's inability to perform an in-person exercise test.

As explained in more detail below, the Board is remanding the claims on appeal to obtain additional pertinent records.  As the claims are otherwise being remanded, the Board finds that, in the interests of due process, the AOJ should take all necessary action on remand to confirm whether the Veteran is now available for in-person VA examinations.  If so, the AOJ should again arrange for him to undergo the VA diabetes and cardiac examinations requested in the December 2015 remand.

The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may result in denial of his increased rating and TDIU claim(s).  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Palo Alto Health Care System (dated to December 2015), the VA Northern California Health Care System (dated to September 2014), the VA Central Texas Veterans Health Care System (dated to April 2014), the Salt Lake Vista electronic records system (dated in March 2009), and the Denver Vista electronic records system (dated to July 2009).  The April 2017 VA diabetes and cardiac DBQs, however, reference relevant VA treatment records dated as recently as February 2017.  It appears that some such records may be from VA facilities in Washington (e.g., the VA Puget Sound Healthcare System, the VA Medical Center (VAMC) in Spokane, Washington, and/or the VAMC in Walla Walla, Washington).  Hence, there are additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

Also, the Veteran reported on a February 2012 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he was in receipt of Social Security Administration (SSA) supplemental security income (SSI) benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been obtained and may be relevant to the Veteran's claims.  As such, on remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the April 2017 diabetes and cardiac DBQs reflect that he received relevant treatment at Ozette Medical Center and Washington Hospital.  A review of the claims file indicates that the Veteran's complete treatment records from these facilities have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each increased rating claim should include consideration of whether staged rating(s) of the disability(ies)- assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Palo Alto Health Care System (dated since December 2015), the VA Northern California Health Care System (dated since September 2014), the VA Central Texas Veterans Health Care System (dated since April 2014), the Salt Lake Vista electronic records system (dated since March 2009), the Denver Vista electronic records system (dated since July 2009), and any VA facilities in Washington dated since December 2007 (e.g., the VA Puget Sound Healthcare System, the VAMC in Spokane, Washington, and/or the VAMC in Walla Walla, Washington).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorizations to obtain his complete treatment records for diabetes and a cardiac disability from Ozette Medical Center and Washington Hospital, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Undertake all necessary action to verify whether the Veteran is now able to attend an in-person VA examination.  If so, and after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected diabetes.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether the diabetes mellitus requires a regulation of activities, as well as whether diabetes mellitus has involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider required.

The examiner must also discuss all complications of the Veteran's diabetes, to include his erectile dysfunction, cataracts and diabetic retinopathy.  If possible, the appropriate DBQs should be completed for each disability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

6.  Undertake all necessary action to verify whether the Veteran is now able to attend an in-person VA examination.  If so, and after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected cardiac disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must conduct and report the results of appropriate exercise test(s) needed to properly calculate the Veteran's METs. The examiner should report the actual level of METs that result in dyspnea, fatigue, angina, dizziness, or syncope.  If METs testing is not possible, the examiner must provide reasons why such testing was not conducted.  An estimated level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may only be provided if actual testing is contraindicated for medical reasons, if the left ventricular ejection fraction has been measured and is 50 percent or less, or if chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year. 
The examiner should also report whether the Veteran has congestive heart failure (and, if so, the number of episodes in the previous year) or left ventricular dysfunction (and, if so, the percentage ejection fraction).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise adjudicate each claim in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in May 2017), and all legal authority (to include, with respect to each higher rating claim, consideration and discussion of whether staged rating of the disability is appropriate).

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

